Hall, Presiding Judge.
Condemnee appeals from the judgment in his appeal to a jury on value. His sole enumeration of error is that the court erroneously charged the jury it could offset any consequential benefits from any consequential damages to the remainder. He contends there was no evidence from which the jury could compute consequential benefits.
The contention is without merit. Condemnee’s own expert witness testified that the value of the land before the taking was $650 per acre and that any increased value (considering the later actual selling price) was caused by the new highway. Condemnee himself testified that he sold the remainder, after the highway had been built, at $3,000 per acre. Evidence of a voluntary sale of the same property is admissible on the question of value. 10 E.G.L. Eminent Domain, § 118 and cases cited therein. See also State Hwy. Dept. v. Rosenfeld, 120 Ga. App. 439 (170 SE2d 837). The jury had sufficient evidence to arrive at a consequential benefits figure for the remainder.

Judgment affirmed.


Eberhardt, and Pannell, JJ., concur. Whitman, J., not participating because of illness.

Hutcheson, Kilpatrick, Watson, Crumbley & Brown, John L. Watson, Jr., for appellants.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, William B. Brown, Assistant Attorneys General, for appellee.